Citation Nr: 1021341	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  08-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which granted service connection for 
tinnitus, assigning a 10 percent evaluation, a right eye 
corneal scar, assigning a 10 percent evaluation, and a chin 
scar, assigning a 10 percent evaluation; and denied service 
connection for bilateral hearing loss, a low back condition, 
a left knee condition, Agent Orange exposure, and asbestos 
exposure.  In April 2008, the Veteran submitted a notice of 
disagreement for the issues of service connection for a low 
back condition and a left knee condition.  He subsequently 
perfected his appeal in July 2008.

The issue of entitlement to service connection for a left 
knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
low back disorder is the result of a disease or injury in 
active duty service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service and arthritis of the lumbosacral spine may not be 
presumed to be.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim decided herein.  The Veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
March 2007 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio at 187.

The March 2007 letter also informed the Veteran of how VA 
determines the appropriate disability rating and effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, 
June 2008 VA examination report, and all obtainable private 
treatment records are in the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when there is (1) evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, 
(3) an indication that the current disability may be related 
to the in-service event, and (4) insufficient evidence to 
decide the case.

The record indicates that the Veteran underwent a VA 
examination for his spine in June 2008, and the results from 
that examination have been included in the claims file for 
review.  The examination involved a review of the claims 
file, a thorough examination of the Veteran, and an opinion 
that was supported by sufficient rationale.  Therefore, the 
Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the Veteran's 
claim for service connection for a low back condition.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds.

II. Merits of the Claim

The Veteran alleges that he currently suffers from a low back 
disability as a result of his active military service.  
Specifically, he claims that he was treated in service for 
low back pain and that his current low back disability is 
related to his October 1970 in-service complaint of low back 
pain.  Alternatively, he claims that his current low back 
disability is the result of carrying heavy shelves in 
service.  He, therefore, believes that service connection is 
warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within 
1 year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Initially, the Board notes that there is no indication that 
the Veteran was treated for or diagnosed with arthritis of 
the spine within a year of service so as to support a grant 
of service connection on a presumptive basis.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).  As such, the Veteran is 
not afforded the presumption of service connection for 
arthritis of the spine.  See 38 C.F.R. § 3.307 (2009).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran is not precluded 
from establishing service connection for diseases not subject 
to presumptive service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Thus, the Board will proceed with a decision on the 
issue of a low back disability based on the holding in 
Combee.

The Veteran's post-service treatment records reflect 
chiropractic treatment for low back pain and a diagnosis of 
ankylosing spondylitis.  Additionally, x-rays done at the 
June 2008 VA examination showed disc space narrowing and 
degenerative changes at the L5-S1 level with near-complete 
fusion of the sacroiliac joints.  As such, the first element 
of Hickson is met.

A review of the Veteran's service treatment records indicates 
that he was treated for pain in the left hip and left coccyx 
area of the back in October 1970.  Thus, the second element 
of Hickson is met.

Although an in-service injury and current disability have 
been established, as noted above, this is not sufficient to 
warrant service connection.  There still must be competent 
medical evidence of a nexus between the Veteran's in-service 
complaint of low back pain and his current low back 
disability.  See Hickson, supra.

As referenced above, the Veteran underwent a VA examination 
in June 2008.  The examiner reviewed the Veteran's claims 
file, including his in-service treatment for low back pain 
and post-service treatment for the low back.  He thoroughly 
examined the Veteran, obtained x-rays of the spine, and noted 
his report of pain and chiropractic treatment since 
approximately 1975.  X-rays revealed mild narrowing of the 
L5-S1 disc space level with slight sclerosis and spur 
formation and near-complete ankylosis of the sacroiliac 
joint.  The examiner concluded that these findings reflected 
ankylosing spondylitis.  He opined that this current low back 
diagnosis was not related to the Veteran's military service 
as ankylosing spondylitis is a genetic condition, not a 
result of an injury or exposure in military service.  He also 
indicated that the Veteran did not report any sacroiliac 
pain, nor did the physical examination demonstrate any 
findings consistent with sacroiliac pain.  In light of the 
findings of a genetic condition and lack of evidence of any 
additional, non-genetic diagnoses, the examiner was unable to 
find a medical nexus between the Veteran's military service 
and his current low back condition.

In this case, the only evidence which purports to link the 
Veteran's current low back disability to his in-service 
complaint of low back pain consists of the statements of the 
Veteran and his representative.  However, it is now well 
established that laypersons, such as the Veteran and his 
representative, without medical training are not competent to 
relate those symptoms to a specific etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2009) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  While the Veteran can 
describe what he experiences, he is not able to provide 
competent evidence as to the etiology of his low back 
disability.  His assertions are accorded less weight than the 
competent medical evidence, the June 2008 VA examiner's 
opinion, that is against his claim.  Competent evidence 
linking the Veteran's disability to service is lacking in 
this case.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
referenced above, relating to chronicity and continuity of 
symptomatology.  However, there is no competent evidence that 
the Veteran was treated for symptoms related to his low back 
until 30 years after separation from service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised).  Although there are 
no medical records prior to May 2001, the Veteran reports 
that he first sought chiropractic care in 1975.  However, 
this is 3 years after his separation from service.  The 
Veteran does not claim that he sought additional medical care 
between his separation from service and his first reports of 
medical care in 1975.  Additionally, the Veteran has not 
submitted any additional lay evidence, including statements 
from friends or family members, to indicate that he has 
experienced low back pain since his discharge from active 
duty.  In short, the medical nexus element of Hickson cannot 
be met via continuity of symptomatology.

As explained above, the competent medical evidence of record 
does not demonstrate that there is a relationship between the 
Veteran's active duty service, including his October 1970 
complaint of low back pain, and his current low back 
condition.  Although the Board notes the Veteran's current 
disability and in-service injury, without evidence of a 
medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to 
service connection for a low back condition must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2009); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's claim 
of entitlement to service connection for a left knee 
disorder.

A review of his service treatment records reflects that the 
Veteran was treated for abrasions and contusions of both 
knees in March 1969.

With respect to a current left knee condition, private 
treatment records show that the Veteran has been diagnosed 
with a medial meniscal tear, a lateral meniscal tear, an 
anterior cruciate ligament tear, and degenerative joint 
disease of the left knee.  Despite this evidence of in-
service treatment, a current disability, and the Veteran's 
assertion of arelationship between the two, no VA examination 
has been provided to determine a possible nexus between the 
Veteran's active duty service and his current left knee 
condition(s).

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  As noted above, 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when there is: 
(1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In light of the evidence showing in-service treatment for the 
knees, post-service medical evidence of a left knee 
disability and the Veteran's report that his current 
disability is related to his active duty service, the Board 
finds that an examination and medical nexus opinion are 
necessary in order to properly resolve the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); see also 
McLendon, supra.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his left knee condition.  The 
examiner must review pertinent documents 
in the Veteran's claims file in 
conjunction with the examination, 
including the March 1969 service treatment 
record.  This must be noted in the 
examination report.

The examiner must state whether it is at 
least as likely as not that the Veteran's 
current left knee condition was caused or 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disorder) by a disease or injury in 
service.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim of entitlement to service 
connection for a left knee condition 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this case should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 

						(CONTINUED ON NEXT PAGE)



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


